DETAILED FORM PTO-324 COMMUNICATION
Applicability of AIA  or Pre-AIA  Provisions 
00.	This application, filed on or after March 16, 2013, is being examined under the first inventor to file [hereinafter "FITF"] provisions of the AIA . 
If, however, this application's status as subject to FITF provisions is incorrect, then correcting the statutory bases of rejection(s) is not considered new ground(s) of rejection if the rationale supporting the rejection(s), and prior art relied upon, is the same under the AIA  and pre-AIA  statuses.
Explanation of the Basis for Holding the 11/13/2020 Reply To Be Non-Responsive
01.	The 11/13/2020 "Reply" fails to respond to the 9/17/2020 "Office Action" because of the following matter(s).
		The 9/17 Office Action Required Applicants to elect between various inventions. The 11/13/2020 Reply amended the claims. The claims include non-similar (non-tracking) product and process/method claims (not previously presented), new related inventions that are restrictable, and newly presented claims that are restrictable as species. 
Accordingly, to avoid abandoning this Application, since the Reply appears to be bona fide, Applicant must file a response addressing the above described matter(s), and satisfying the requirements of 37 CFR § 1.111 and § 1.121, within a shortened statutory period of TWO MONTHS from the mailing date of this notice. Extension of this time period may be granted under 37 CFR § 1.136(a).
To avoid the Reply to this Office Communication being a bona fide response that, nevertheless, is non-responsive, Applicant's representative is invited to interview the Examiner to determine whether a proposed Reply to be filed would be non-Responsive. To allow ample time for an interview that is meaning beneficial, a request for such an Interview should be initiated NOT LESS than seven calendar days before the Reply for this communication is due. 
02.	This Office Action includes:
(1) a requirement to elect between GROUPs of inventions, related as disclosed but distinct as claimed; and 
(2) a requirement to elect between distinct species. 
A Reply to this Action will be NON-RESPONSIVE (and may be denied extension of time) if it fails to include:
(1) an election of a specific GROUP of related inventions; and 
(2) an election of a specific Species. 
03.	Applicant is required under 35 U.S.C. § 121 to elect, for prosecution on the merits, one of the following GROUPs of, related as disclosed but distinct as claimed, inventions:
GROUP I.	Product claims 23-33, classified in class 257. (NOTE the further restriction between sub-GROUPs if GROUP I is elected).
GROUP II.	Process claims 34-38, classified in class 438. (NOTE the further restriction between sub-GROUPs if GROUP II is elected).
Claims 7 and 8 are linking claims and will be examined with the election of either GROUP I or GROUP II.

Restricting GROUPs I and II for examination purposes is proper because: (1) these GROUPs are "independent" or "distinct" for the reasons given below; and (2) there would be "a serious burden on … examin[ation]" if restriction between these GROUPs were not required. See, M.P.E.P. § 803I. See also M.P.E.P. § 808, stating that a proper restriction requirement must satisfy both prongs. 
In the case of a product made and a method/process for making a product, the so related inventions are "distinct" if one of the following can be shown: (1) that the process as claimed can be used to make another and materially different product, or (2) that the product as claimed can be made by another and materially different process. See M.P.E.P. § 806.05(f).
GROUPs I and II are "distinct" from each other because of the following reasons.
In the instant case, inventions of GROUP II (the process, as claimed) can be used to make products not requiring  the features recited in any of claims 23-33. 
The first prong of the test, therefore, is satisfied.
In the instant case, moreover, searching for and examining the inventions of GROUPs I and II, together, is "a serious burden on … examin[ation]" because, as shown by their different classifications, the inventions of the different GROUPs have acquired separate statuses in the art. Additionally, since the inventions of the different GROUPs are differently classified, examining inventions of the different GROUPs together is a serious burden on examination because such an examination would require searching different classes/subclasses or electronic resources, and employing different search 
The second prong of the test, therefore, is also satisfied.
Accordingly, restricting inventions of GROUPs I and II from each other is proper. 
IF GROUP I is elected, then Applicant is required under 35 U.S.C. § 121 to elect, for prosecution on the merits, one of the following sub-GROUPs of, related as disclosed but distinct as claimed, inventions:
Sub-GROUP IA.	Product claims 23-26, classified in H01L27/1225 (specific active material).
Sub-GROUP IB.	Product claims 27-28, classified in H01L27/1233 (thickness of active material).
Sub-GROUP IC.	Product claims 29-33, classified in H01L21/244 (directed to alloyed electrodes).
Claim 7 is linking claims and will be examined with the specific election of sub-GROUP IA-IC.
Inventions of sub-GROUPs IA-IC are related as subcombinations, possibly usable together. See M.P.E.P. § 806.05(d). 
In the case of subcombinations, possibly usable together, the so related inventions are "distinct" if both of the following can be shown: (1) that they are not obvious variants, and (2) that at least one subcombination is separately usable. See M.P.E.P. § 806.05(d).
Sub-GROUPs IA-IC are "distinct" from each other because of the following reasons. 
In the instant case, the subcombinations in claims of sub-GROUP IA-IC  do not overlap and are non-obvious over each other because they are directed to features classified in different subclasses.
They are also separately usable. For example, inventions of sub-GROUP IA-IC  I can be used separately from any of the inventions of the other GROUP(s), and is directed to specific active material, which does not require the specifics of the subcombination of sub-GROUP IB-IC. Similar analyses apply to inventions of sub-GROUP IB and IC. 
The first prong of the test, therefore, is satisfied.
In the instant case, moreover, searching for and examining the inventions of sub-GROUPs IA-IC, together, is "a serious burden on … examin[ation]" because, as shown by their different classifications, the inventions of the different GROUPs have acquired separate statuses in the art. Additionally, since the inventions of the different GROUPs are differently classified, examining inventions of the different GROUPs together is a serious burden on examination because such an examination would require searching different classes/subclasses or electronic resources, and employing different search queries. See M.P.E.P. § 808.02, describing how "serious burden on … examin[ation]" is shown. Furthermore, examining inventions of the different GROUPs would likely raise different non-prior art issues under 35 U.S.C. § 101 or 35 U.S.C. § 112(a), or both. 
The second prong of the test, therefore, is also satisfied.
Accordingly, restricting inventions of sub-GROUPs IA-IC from each other is proper. 
IF GROUP II is elected, then Applicant is required under 35 U.S.C. § 121 to elect, for prosecution on the merits, one of the following sub-GROUPs of, related as disclosed but distinct as claimed, inventions:
Sub-GROUP IIA.	Process claims 34-35, classified in H01L23/291 (the forming of a specific active oxide material).
Sub-GROUP IIB.	Process claim 36, classified in H01L21/02205 (using specific precursor material).
Sub-GROUP IIC.	Process claims 37-38, classified in H01L21/324 (annealing the active material).
Claim 8 is linking claims and will be examined with the specific election of sub-GROUP IA-IC.
Inventions of sub-GROUPs IIA-IC are related as subcombinations, possibly usable together. See M.P.E.P. § 806.05(d). 
In the case of subcombinations, possibly usable together, the so related inventions are "distinct" if both of the following can be shown: (1) that they are not obvious variants, and (2) that at least one subcombination is separately usable. See M.P.E.P. § 806.05(d).
Sub-GROUPs IIA-IIC are "distinct" from each other because of the following reasons. 
In the instant case, the subcombinations in claims of sub-GROUP IIA-IIC  do not overlap and are non-obvious over each other because they are directed to features classified in different subclasses.
They are also separately usable. For example, inventions of sub-GROUP IIA-IIC  I can be used separately from any of the inventions of the other 
The first prong of the test, therefore, is satisfied.
In the instant case, moreover, searching for and examining the inventions of sub-GROUPs IIA-IIC, together, is "a serious burden on … examin[ation]" because, as shown by their different classifications, the inventions of the different GROUPs have acquired separate statuses in the art. Additionally, since the inventions of the different GROUPs are differently classified, examining inventions of the different GROUPs together is a serious burden on examination because such an examination would require searching different classes/subclasses or electronic resources, and employing different search queries. See M.P.E.P. § 808.02, describing how "serious burden on … examin[ation]" is shown. Furthermore, examining inventions of the different GROUPs would likely raise different non-prior art issues under 35 U.S.C. § 101 or 35 U.S.C. § 112(a), or both. 
The second prong of the test, therefore, is also satisfied.
Accordingly, restricting inventions of sub-GROUPs IIA-IIC from each other is proper. 
04. 	Applicant has been required to elect between product and process claims.
Where claims directed to the product are elected, and the product claims are subsequently found allowable, withdrawn process claims that depend from, or otherwise require all the limitations of, the allowable product claim will be considered for rejoinder.
All claims directed to a nonelected process invention must require all the limitations of an allowable product claim for that process invention to be rejoined. Withdrawn process claims that are not commensurate in scope with an allowable product claim will not be rejoined. See M.P.E.P. § 821.04(b).
To retain the right to rejoinder, therefore, process claims should be amended during prosecution to require the limitations of the product claims. Failure to do so may result in a loss of the right to rejoinder.
In the event of rejoinder, the requirement for restriction between the product claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. §§ 101, 102, 103, and 112.
Until all claims to the elected product are found allowable, an otherwise proper restriction requirement between product claims and process claims may, and will, be maintained.
The prohibition against double patenting rejections of 35 U.S.C. § 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See M.P.E.P. § 804.01.

05.	Applicant is also required under 35 U.S.C. § 121 to elect one of the following Species M1-M6 for prosecution on the merits: 
Species M1:	An embodiment wherein the ferroelectric material is hafnium oxide (HfO.sub.x).
Species M2:	An embodiment wherein the ferroelectric material is zirconium oxide (ZrO.sub.x).

Species M4:	An embodiment wherein the ferroelectric material is titanium oxide (TiO.sub.x).
Species M5:	An embodiment wherein the ferroelectric material is hafnium titanium oxide (HfTiO.sub.x).
Species M6:	An embodiment wherein the ferroelectric material is hafnium silicon oxide (HfSiO.sub.x).
Applicant is also required under 35 U.S.C. § 121 to elect one of the following Species D1-D15 for prosecution on the merits:
Species D1:	An embodiment wherein the dopant is niobium (Nb).
Species D2:	An embodiment wherein the dopant is lanthanum (La),
Species D3:	An embodiment wherein the dopant is indium (In).
Species D4:	An embodiment wherein the dopant is vanadium (V).
Species D5:	An embodiment wherein the dopant is phosphorus (P).
Species D6:	An embodiment wherein the dopant is potassium (K).
Species D7:	An embodiment wherein the dopant is scandium (Sc).
Species D8:	An embodiment wherein the dopant is rubidium (Rb).
Species D9:	An embodiment wherein the dopant is selenium (Se).
Species D10:	An embodiment wherein the dopant is tin (Sn).

Species D12:	An embodiment wherein the dopant is calcium (Ca).
Species D13:	An embodiment wherein the dopant is barium (Ba).
Species D14:	An embodiment wherein the dopant is strontium (Sr).
Species D15:	An embodiment wherein the dopant is indium (In).
Applicant is also required under 35 U.S.C. § 121 to elect one of the following Species E1-E7 for prosecution on the merits:
Species E1:	An embodiment wherein the electrode is TiN.
Species E2:	An embodiment wherein the electrode is TiCN. 
Species E3:	An embodiment wherein the electrode is TiAIN.
Species E4:	An embodiment wherein the electrode is TiAlCN.
Species E5:	An embodiment wherein the electrode is Ti-W. 
Species E6:	An embodiment wherein the electrode is Ru-TiN.
Species E7:	An embodiment wherein the electrode is RuCN.
Applicant, therefore, is required under 35 U.S.C. § 121 to elect one, and only one, of the above noted Species: M1D1E1, M1D1E2, …, M1D15E7, M2D1E1, …, M6D15E7 for prosecution on the merits. Failure to do so will result in an Office Action holding the Reply to be non-responsive.
Additionally, regardless of whether Applicant elects GROUP I or II, Applicant is also required under 35 U.S.C. § 121 to elect one of the following Species P1-P3 for prosecution on the merits:
 Species P1:	An embodiment wherein a precursor for forming the ferroelectric material is ZrCl4.
Species P2:	An embodiment wherein a precursor for forming the ferroelectric material is C8H24N4Zr.
Species P3:	An embodiment wherein a precursor for forming the ferroelectric material is (C5H5)Zr[N(CH3)2]3. 
Applicant, therefore, is required under 35 U.S.C. § 121 to elect one, and only one, of the above noted Species: M1D1E1, M1D1E2, …, M1D15E7, M2D1E1, …, M6D15E7 for prosecution on the merits, and also elect one, and only one, Species of: P1-P3. Failure to do so will result in an Office Action holding the Reply to be non-responsive.
A Requirement to Elect between Species is proper if: (1) the Species are "distinct," and (2) examining the Species together would be a "serious burden." See, M.P.E.P. § 803I. See also M.P.E.P. § 808, stating that a proper restriction requirement must satisfy both prongs. 
The above-identified Species are patentably distinct because they have mutually exclusive characteristics (the specific chemical crystal and the element forming the dopant compound). In addition, these Species are not obvious variants of each other based on the current record.
The first prong of the test therefore is satisfied. 
Additionally, searching for and examining these distinct Species together causes serious burden. In the instant case, searching for the mutually exclusive characteristics of these distinct Species requires searching different fields of search (including employing different search queries). See, e.g., M.P.E.P. § 808.02 clearly stating that different field of search is a way to establish serious burden. And the prior art applicable to one Species would not likely be applicable to other Species. See, e.g., M.P.E.P. § 808.02(C). Furthermore, these distinct 
The second prong of the test therefore is also satisfied.
Accordingly, requiring election between the different Species is proper. 
A complete reply to this requirement must: 
1.	elect a Species to be examined, even though the requirement may be traversed (see, e.g., 37 CFR 1.143); and
2.	identify all claims generically and specifically reading on the elected Species, including all claims added with the reply (see, e.g., M.P.E.P. § 809.02(a)).
An argument that all claims are allowable, or that the requirement is in error, is nonresponsive unless accompanied by an election. See, e.g., M.P.E.P § 818.03(b).
For any claim added with a reply subsequent to the electing reply, Applicant should indicate whether the added claim belongs to the elected Species. See, e.g., M.P.E.P. § 809.02(a).
The election may be made with or without traverse. To preserve a right to petition under 37 CFR 1.144, Applicant must elect with traverse. See, e.g., M.P.E.P. § 818.03(c). To be timely, a traversal must be presented at the time of election. Failing to traverse timely loses the right to petition under 37 CFR 1.144. 
If the traversal to the Restriction Requirement does not distinctly and specifically point out supposed errors in the Requirement, the election shall be treated as an election without traverse. See, e.g., M.P.E.P § 818.03(a).
or clearly admit on the record that this is the case. Where such evidence or admission is provided by Applicant, if the Examiner finds one of the Species unpatentable over the prior art, the evidence or admission may be used in a 35 U.S.C. § 103 rejection of the other Species.
To comply with 37 CFR 1.48(b), Applicant must amend the inventorship if one or more claim is cancelled and the cancellation results in one or more of the then named inventors to cease being an inventor of at least one claim remaining in the application. Amending inventorship must be accompanied by a request under 37 CFR 1.48(b) and include the fee required under 37 CFR 1.17(i).
Upon the allowance of a generic claim, pending claim(s) that have been withdrawn from consideration as being directed to non-elected Species will be considered ONLY if the pending withdrawn claim(s):
(1) dependent from the allowed generic claim, or
(2) otherwise require all the limitations of the allowed generic claim.
Claims withdrawn as directed to a non-elected Species, AND that are not commensurate in scope with an allowable claim directed to an elected Species, WILL NOT be rejoined. See M.P.E.P. § 821.04(b). 
 
CONCLUSION
A shortened statutory period for reply to this Office Action is set to expire TWO MONTHS from the mailing date of this Office Action. THIS TIME PERIOD IS EXTENDIBLE UNDER 37 CFR § 1.136(A).
Any inquiry concerning this communication, or earlier communication(s) on this application, should be directed to Primary Examiner Hrayr A. Sayadian, who can be reached at (571) 272-7779, on Monday through Friday, 0730 – 1600 EDT/EST, whichever time zone is in effect at time of call.
If attempts to reach Mr. Sayadian by telephone are unsuccessful, his supervisor, Supervisory Primary Examiner Wael Fahmy, can be reached at (571) 272-1705. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available only through Private PAIR. For more information about the PAIR system, see http://pair-direct.uspto.gov. The Electronic Business Center (EBC) at (866) 217-9197 (toll-free) may answer questions on how to access the Private PAIR system. 
/HRAYR A SAYADIAN/
Primary Examiner, Art Unit 2814
1-571-272-7779